Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: protection device in claims 1 and 14. According to the specification, the protection device is a protective stay hook, which when released, a mechanical slide valve is changed from a closed position to an open position, and thereby the pressure in a control oil system is released and the steam turbine is shut down ([0043]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Sheehan on 02/23/2021.
The application has been amended as follows: 
The claims below replace all previous versions.

Claim 1. 	A steam turbine overspeed protection system, wherein, the steam turbine overspeed protection system comprises: 
a drive gear, the drive gear is arranged to match a rotation speed of a rotor of a steam turbine; 
a rotating shaft, the rotating shaft is parallel to an axis of the drive gear and capable of rotating at a critical rotation speed; 
a protective gear, the protective gear is arranged on the rotating shaft and forms a lead screw nut mechanism with the rotating shaft, and the protective gear is arranged to engage with the drive gear when the rotation speed of the drive gear exceeds the critical rotation speed; and 
capable of being connected to the protective gear; 
wherein, when the drive gear engages with the protective gear, the protective gear moves in the axial direction of the rotating shaft and thereby drives the operating rod to move and produce an action that activates a protection device for preventing steam turbine overspeed.

Claim 14. 	A steam turbine, wherein, the steam turbine comprises a steam turbine overspeed protection system, the steam turbine overspeed protection system comprises: 
a drive gear, the drive gear is arranged to match a rotation speed of a rotor of a steam turbine; 
a rotating shaft, the rotating shaft is parallel to an axis of the drive gear and capable of rotating at a critical rotation speed; 
a protective gear, the protective gear is arranged on the rotating shaft and forms a lead screw nut mechanism with the rotating shaft, and the protective gear is arranged to engage with the drive gear when the rotation speed of the drive gear exceeds the critical rotation speed; and 
an operating rodcapable of being connected to the protective gear; 
wherein, when the drive gear engages with the protective gear, the protective gear moves in the axial direction of the rotating shaft and thereby drives 

The examiner’s amendment above was made in order to remove extra language and put the application in condition for allowance.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: with regard to claims 1 and 14, Chen Kang et al. (CN 105952500), discloses an overspeed protection system (Fig. 1) comprising: a drive gear (4), the drive gear is arranged to match a rotation speed of an engine; a rotating shaft (9), the rotating shaft is parallel to an axis of the drive gear and capable of rotating at a critical rotation speed; a protective gear (8), the protective gear is arranged on the rotating shaft and forms a lead screw nut mechanism with the rotating shaft, and the protective gear is arranged to engage with the drive gear when the rotation speed of the drive gear exceeds the critical rotation speed (Fig. 1). In Chen Kang, when the speed exceeds a threshold, an assembly (11) swings against a spring 12 under centrifugal forces and acts on stopper (34) which eventually causes to shut down the engine. Chen Kang doesn’t disclose an operating rod capable of being connected to the protective gear; wherein, when the drive gear engages with the protective gear, the protective gear moves in the axial direction of the rotating shaft and thereby drives the operating rod to move and produce an action that activates a protection device for preventing steam turbine overspeed, and it would not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             

/WOODY A LEE JR/           Primary Examiner, Art Unit 3745